DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01 March 2021.
Claims 1 and 5-9 are currently pending and have been examined.
Claims 2-4 were canceled.
Claims 10-18 were previously canceled.

Response to Amendments
	In response to the Applicant’s amendments to claim 1 regarding the claim objection for an informality, the claim objection has been withdrawn. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  
    nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Engelman (US 2005/0086070 A1), in view of Starns, A. (PGP No. US 2019/0204097 A1), and Hogan (US 2001/0002464 A1).

Regarding claim 1, Engelman discloses a method comprising:
providing a sales facility having a vehicular inventory area, wherein the vehicular inventory area provides services (Engelman: see: paragraphs [0023-30] – “While inspecting the vehicle at auction or on the sales lot [i.e., sales facility having vehicle inventory area] or literally anywhere, 
when an entity presents a vehicle at the sales facility seeking a categorical type of information regarding the item (Engelman, see: paragraph [0023] disclosing “While inspecting the vehicle at auction or on the sales lot or literally anywhere, the buyer can scan the bar-coded VIN number of a vehicle and retrieve [i.e., entity presents vehicle  at the sales facility] the following real-time information within seconds” and “Vehicle history, title check, ownership records [i.e., categorical type of information regarding the item]”; and see: paragraph [0046] disclosing “A user of the system, who will typically be a person seeking to purchase a used automobile or other type of vehicle, will be provided with a WAVIS user device 4” and “it can provide the vehicle's VIN to the remotely located vehicular information system 14”; Also see: FIG. 2A); 
providing a portable handheld device having an optical scanner and a wireless communications capability (see “The handheld user device … an optical reader … a communications port (which may be wired or wireless)” in para. [0048] of Engelman);
using the portable handheld device to scan an optical identification code on the item (see “While inspecting the vehicle ... on the sales lot … the buyer can scan the bar-coded VIN number of a vehicle” in para. [0023] of Engelman);
using the portable handheld device to transmit identification information corresponding to the optical identification code to a remote resource (see “Once the VIN and/or core set of data is input to the handheld device, the data is stored locally on the handheld device and then transmitted to the … WAVIS server” in para. [0052] of Engelman); and
[0023] disclosing “buyer can scan the bar-coded VIN number of a vehicle and retrieve the following real-time information within seconds [i.e., a second categorical type of information]”; and see: paragraph [0029] disclosing “Trade-In value of the vehicle [i.e., trade-in valuation information for the vehicle]”; and see: [0053] “transmit the information to the WAVIS device” and paragraph [0055] “to provide the user with vehicle valuation information.”; and see: paragraph [0065] disclosing “Market Data-estimated retail value, estimated trade in value”; Also see: FIG. 2A and FIG. 3 “Trade In”).
Although Engelman does disclose providing a sales facility for vehicles from a vehicle inventory area and discloses that an entity seeks a type of information regarding the item, Engelman does not disclose a vehicle service that has a vehicle servicing area that includes at least one service bay configured to provide vehicular maintenance and repair services. Further, Engelman does not disclose that the first categorical type of information is regarding a time frame to complete services at the vehicle serving area for the vehicle. Engelman does not disclose:  
vehicle service having a vehicle servicing area that includes at least one service bay configured to provide vehicular maintenance and repair; 
an entity at the vehicle service seeking a first categorical type of information, wherein the first categorical type of information comprises information regarding a time frame to complete services at the vehicle serving area for the vehicle; 
but Starns, however, does teach: 
vehicle service having a vehicle servicing area that includes at least one service bay configured to provide vehicular maintenance and repair (Starns, see: paragraph [0092] teaching “For example, the one or more data attributes may include…for the service work instance, a number of items in an inventory of the service center [i.e., vehicle serving area]” and “a number of service bays, a price for a service type”; and see: paragraph [0123] teaching “For example, the autonomous vehicle may arrive the service center” and “the service center may provide the service work and/or before a service area (e.g., a service bay,)”). 
an entity at the vehicle service seeking a first categorical type of information, wherein the first categorical type of information comprises information regarding a time frame to complete services at the vehicle serving area for the vehicle (Starns, see: paragraph [0092] teaching “step 310, data associated with a service center may be received. In particular embodiments, the data associated with the service center [i.e., vehicle service] may include one or more data attributes. For example, the one or more data attributes may include one or more of a predicted wait time for a service [i.e., first categorical type of information regarding a time frame to complete services] work instance, an actual wait time for the service work instance, a rate (e.g., a speed) for the service work instance”; and see: paragraph [0123] teaching “At step 610, predicted amounts of wait time for service work may be received. In particular embodiments, a predicted amount of wait time for service work may include a predicted amount of time that…vehicle will wait”). 


Engelman does not explicitly teach a method that prints at least some of the second categorical type of information as a hard copy; and provides the hard copy to the entity. However, Hogan teaches monetary transaction concerning vehicles (Hogan: Abstract), including printing at least some of the first categorical type of information as a hard copy (see “receipt is printed” in para. [0038] of Hogan); and providing the hard copy to the entity (see “The technician … gives a bottom copy to the customer.” in para. [0038] of Hogan).
This method step of Hogan is applicable to the method of Engelman as they both share characteristics and capabilities, namely, they are directed to monetary transaction concerning vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing a vehicle valuation information as disclosed by Engelman to include a method of printing a hard copy and providing a hard copy 
Regarding claim 5, Engelman in view of Starns and Hogan teach the method of claim 1, wherein the optical identification code comprises a vehicle identification number (VIN) (Engelman: [0023] - “While inspecting the vehicle ... on the sales lot … the buyer can scan the bar-coded VIN number of a vehicle”).

Regarding claim 6, Engelman in view of Starns and Hogan teach the method of claim 5, using the portable handheld device to enter mileage information for the vehicle (Engelman: cl. 9 - “wherein the step of inputting vehicle index data into a device comprises the step of entering a core set ... mileage.”); and wherein using the portable handheld device to transmit the identification information corresponding to the optical identification code to the remote resource (Engelman: [0052] “Once the VIN and/or core set of data is input to the handheld device, the data is stored locally on the handheld device and then transmitted to the … WAVIS server”) further comprises transmitting the mileage information to the remote resource (Engelman: cl. 9 - “wherein the step of inputting vehicle index data into a device comprises the step of entering a core set ... mileage.”).

Regarding claim 7, Engelman in view of Starns and Hogan teach the method of claim 1, wherein printing at least some of the second categorical type of information as a hard copy comprises using a portable printer to print the hard copy (Hogan: [0036] – “Each technician has a small portable printer at their disposal to assist in issuing the invoices.”).


Regarding claim 8, Engelman in view of Starns and Hogan teach the method of claim 1, where in printing at least some of the second categorical type of information as a hard copy further comprises also printing metadata regarding the item (Engelman: [0056] - “Three types of information are presented … The second category of information is user criteria”) on the hard copy.

Regarding claim 9, Engelman in view of Starns and Hogan teach the method of claim 8, wherein the metadata includes a model year for the item (Engelman: Figure 3 - “1995 Lexus LS 400”).

Response to Arguments

With respect to the rejections made under 35 USC §103, the Applicant’s arguments filed on 01 March, 2021 have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 5 of the remarks stating that “Claim 1 also now specifies that ‘the second categorical type of information comprises trade-in valuation information for the vehicle.’” and further states “With all due respect, whether viewed discretely or in the aggregate, such limitations are absent from the prior art of record” and “The applicant therefore respectfully submits that claim 1 is shown to be allowable over the references of record”,  the Examiner respectfully disagrees. The claim as amended now recites receiving, at the portable handheld device, a second categorical type of information from the remote resource wherein the second categorical type of information comprises trade-in valuation information for the vehicle, which is disclosed by the reference of Engelman.  For example, Engelman describes how a customer can scan the VIN number of a car of interest. The hand held device (i.e., WAVIS device) of Engelman transmits and presents the request of information to the information manager (see FIG. 2A of Engelman), which will return the results to the customer. The WAVIS device can provide various types of information back to the customer, such as trade-in valuation information and the estimated retail value of the vehicle (see FIG. 3 of Engelman), as recited in paragraphs [0053], [0055] and [0065] of Engelman.  Therefore, the Examiner maintains that the reference of Engelman does disclose the amended features of claim 1 and maintains the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corn, J. (PGP No. US 2008/0040268 A1), describes a method of an electric interrogator that detects and reads vehicle VIN numbers and checks for repair details and history for vehicle service. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.D.P./Examiner, Art Unit 3625        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625